                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 ELIZABETH ANN BOWEN,

                     Plaintiff,                    CV 18-90-GF-BMM-JTJ
 vs.

 ROBERT WILKIE, Secretary of                   ORDER ADOPTING MAGISTRATE
 Veterans Affairs,                                JUDGE’S FINDINGS AND
                                                   RECOMMENDATIONS
                     Defendant.



       Plaintiff Elizabeth Bowen (Bowen) filed this lawsuit against her former

employer, the Department of Veterans Affairs (VA). (Doc. 1.) Bowen worked for

the VA as an Administrative Assistant in the VA’s Community Based Outpatient

Clinic in Great Falls, Montana. Bowen asserts claims against the VA for sexual

discrimination, retaliation, and disability discrimination. The VA filed a motion to

dismiss Bowen’s disability discrimination claim under Fed. R. Civ. P. 12(b)(6).

(Doc. 38.) The VA asserts that Bowen failed to allege sufficient facts to support a

cognizable claim for disability discrimination. (Doc. 39 at 6-7.)

       United States Magistrate Judge John Johnston issued Findings and

Recommendations on October 23, 2019. (Doc. 49.) Judge Johnston took the

allegations in Bowen’s Complaint as true and found that Bowen alleged sufficient
                                          1
facts to survive the VA’s motion to dismiss under Rule 12(b)(6). (Id. at 4.) Judge

Johnston recommends that the Court deny the VA’s motion to dismiss. (Id.)

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS HEREBY ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 49) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (Doc.

38) is DENIED.

      DATED this 14th day of November, 2019.




                                         2
